Citation Nr: 9933304	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a head scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to March 1982.

This case was previously before the Board in March 1998, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.  

In February 1998, the veteran testified at a personal hearing 
before a Member of the Board.  It was at that time that he 
withdrew the issues regarding whether new and material 
evidence had been submitted to reopen previously denied 
claims for entitlement to service connection for the neck and 
for the back, respectively.  Therefore, the issues before the 
Board are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been presented to show that a 
nexus exists between the veteran's currently alleged seizure 
disorder and an inservice injury or occurrence.  

2.  Objective evidence shows that the veteran has a 3 
centimeter laceration over the lateral aspect of his right 
forehead; which is nontender, well healed, freely mobile, and 
without hypertrophy of discoloration, with photographs of the 
same; and a scar over the front of his scalp which is 
entirely covered by hair and no abnormality or significant 
area of tenderness; with subjective complaints of pain and 
tenderness.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A compensable evaluation for residuals of a head scar is 
denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records reveal that at the time of enlistment 
in January 1968, the veteran was clinically evaluated as 
normal for the neurological system.  The same was shown on an 
extension examination in May 1972, and re-enlistment 
examinations in September 1972, and June 1975, respectively.  
The veteran had an automobile accident in March 1976 wherein 
he sustained multiple lacerations to the skull.  Also of 
record are private records from March 1976 showing that a 
skull series was done.  In May 1976, the veteran was seen 
after an automobile accident wherein he sustained injuries 
including a blow to the right frontal area.  In August 1978, 
the veteran was seen in the emergency room for a gash on his 
skull, also after an automobile accident.  A corresponding 
skull series was done to rule out fracture, and showed normal 
mineralization of the bones and that the skull series was 
considered normal.  No neurological problems were noted at a 
promotion examination in December 1978.  Another automobile 
accident was noted in March 1980, with no reported injuries 
to the head.  The veteran was clinically evaluated as normal 
upon separation examination in March 1982, for neurological 
purposes.  

Post service medical records, and other evidence, reveal that 
the veteran was seen at VA in March 1984, for orthopedic 
complaints, and that he also complained of having frequent 
headaches.  He complained of the same at an Agent Orange 
examination later that month.  When the veteran underwent VA 
examination in December 1984, there were no indicated 
complaints regarding seizures.  In October 1985, a comrade 
wrote a letter and described injuries that he observed the 
veteran received while they were in combat; to include injury 
to his face.  June 1993 VA records from the neurology 
department show the veteran's history of several head 
injuries in service; a neurological examination within normal 
limits; a normal EEG; and a diagnosis of seizure disorder.  A 
July 1993 VA record shows that the veteran was seen for 
blackouts and a change of medication from Tegretol to 
Dilantin.  The veteran reported a history of unconsciousness, 
and the diagnosis was seizure disorder.  The same diagnosis 
was given in August 1993.  In an April 1994 lay affidavit, a 
former co-worker stated that he knew the veteran to have 
blackouts, during the 1980's.  A May 1994 VA report for 
vocational rehabilitation purposes, showed a diagnosis of 
possible minor cerebral seizure disorder, with other 
diagnosed ailments.  The remainder of outpatient treatment 
records, dated from 1993 to 1998, show continued treatment 
for various ailments, that the veteran had a history of head 
injury and seizures, and the progress of the purported 
seizure disorder with medication.  

Social Security Administration records reveal a history of 
seizure disorder, as well as psychological ailments.  Several 
VA examinations for psychological purposes are of record; and 
it is noted that the veteran is in receipt of a 100 percent 
evaluation for post-traumatic stress disorder.  

In February 1998, the veteran testified at a personal hearing 
before the Board.  The veteran testified, and indeed the 
record shows, that he is a Purple Heart recipient.  He said 
that he had seizures in service, four to six months after an 
incident in Vietnam wherein he, as a forward gunner, got 
thrown off a boat during combat and received injuries to the 
right side of his head and other areas.  He testified that he 
had never gone to a physician for the seizures, and that he 
tried to cover them up because he wanted to make the Navy his 
career.  He said that he had 30 or 40 different seizures in 
the past 10 years.  The veteran said that he had taken the 
medication Dilantin for 5 years.  

In March 1998, the Board remanded this case for further 
development.  In particular, the Board requested that 
indicated and outstanding treatment records be associated 
with the claims folder, that the veteran be reexamined and 
that a medical opinion be obtained.  All indicated records 
were obtained and have been discussed above, and below are 
the findings of the veteran's medical examinations as well as 
opinions obtained in conjunction therewith.  

In May 1998, the veteran underwent a brain and spinal cord VA 
examination.  The examiner noted that the question at hand 
was whether the patient had epileptic seizures and whether 
they could be related to his time in military service.  
Available for review were the veteran's claims folder and his 
health record from the Navy (service medical records).  

The examiner stated that, in reviewing the health record from 
the Navy, there was evidence that while serving in Vietnam in 
1969, the veteran was involved in combat duty and had a head 
injury.  The examiner stated that the extent of the head 
injury was not well documented and residual effects were not 
well documented.  The examiner said that the veteran reported 
that he was upwardly mobile in the military and had 
experienced achievement being selected for a promotion to 
officer rank and that as a result of that, he withheld 
medical information from the Medical Department when he had 
episodes of blacking out.  The veteran reported that he was 
not always aware of the spells of blacking out and was told 
that he lost consciousness.  He did not fall out but had had 
a period of fifteen or thirty seconds each time that he could 
not account for the activities and time.  The veteran 
reported that those events occurred while on active duty and 
caused him to become involved in automobile accidents.  The 
veteran reported that when he was seen for medical attention 
after those events, he was careful to report that he had not 
lost consciousness in order to prevent the discovery of his 
spells and therefore impede his military progress.  

At the time of the examination, the veteran reported having 
had episodes about once a month during the past year.  He 
took medication which consisted of Phenobarbital in order to 
impede the number of attacks.  Under the section for physical 
examination, the examiner wrote that the general physical and 
neurological examinations were unremarkable.  The examiner 
wrote the following impression:

The history the patient provides is entirely consistent 
with partial complex seizure with loss of consciousness 
only occurring at a frequency of about once a month...If a 
further question arises as to whether or not the patient 
has epileptic seizures he should be referred to a 
Comprehensive Epilepsy Clinic, ...where intensive 
monitoring with electroencephalography and video 
monitoring can be accomplished to correlate electrical 
activity with behavioral changes.  In the scenario an 
attempt can be made to withdraw medication and 
precipitate seizures to see if they are in fact related 
to brain dysfunction.  

In a different report, submitted after the RO's request for 
further commentary from the examiner, the examiner stated 
that when the veteran was seen before (as just stated above), 
it was noted that the only evidence for epilepsy of complex 
partial seizure nature was provided in the history that the 
veteran offered, and that there was no documentation 
medically of his having a seizure.  The examiner went on to 
say that in reviewing the claims folder, again, "there is no 
evidence that (the veteran) suffered a substantial head 
injury in the blast injury that he offers in history," or 
that the head injury consisted of any risk factors for 
epilepsy such as cerebral contusion, depressed skull 
fracture, or laceration of the brain.  The examiner stated 
that:

Furthermore, in reviewing the claims folder, up until a 
period of time after 1986, the issue of head injury and 
seizures did not arise in any of the patient's pleadings 
before the VA, and he did not request any consideration 
for a diagnosis of epilepsy.  

It is my opinion, that had the patient suffered from 
epilepsy as a result of his head injury that he would 
not have been able to conceal that fact through his time 
in the military and had that been a major consideration 
or any consideration, he would have raised the issue 
before 1986 when he made several pleadings before the 
VA.

Thus, it is my opinion that...

1)  The diagnosis of seizure disorder cannot be 
established on the basis of the information at hand, and 
indeed, in the C&P examination, I made the 
recommendation that if the question remains as to 
whether he has epileptic seizures, he needs monitoring 
in an intensive monitoring unit for a period of time to 
make the determination as to whether he even has 
seizures or not.  

2)  If he has seizures, there is no clear evidence 
that any seizure would be related to the injury he 
received in Vietnam.  

No further commentary was provided by the examiner.  The 
Board notes that the second report is undated and unsigned by 
the examiner, but that the paper trail from the RO leading up 
to the second opinion, and the examiner's reference to his 
own prior opinion in May 1998, lends to the integrity and 
authenticity of the document.  

The Board has reviewed the evidence in its entirety, and 
determines that the veteran has not presented a well grounded 
claim for entitlement to a seizure disorder.  The missing 
element here is the nexus requirement, which is not shown by 
the evidence of record.  While the veteran indeed had several 
accidents in service, including injury to his head, for which 
service connection is in effect for scar residuals, none of 
those incidents of automobile accidents, or combat related 
accidents, have been linked to his current seizure disorder.  
Even the VA examiner who was asked to opine upon the 
veteran's condition after reading his file, could not 
establish that, if a current seizure disorder actually exits, 
there was a correlation between a current seizure disorder 
and incidents in service.  Therefore the veteran has not 
submitted medical evidence providing a nexus between an 
inservice injury and his current disability.  See Caluza, 
supra.  

The veteran believes that he had so many motor vehicle 
accidents in service because of blackouts caused by a seizure 
disorder, and, or that the accidents produced residuals in 
the form of seizures.  Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.  See Voerth v. West, 
No. 95-904 (U.S. Vet. App. October 15, 1999) (where The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) [hereinafter, "the Court"] denied a claim for service 
connection for seizure disorder as not being well grounded, 
and held that, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology).  The 
Court in Voerth also noted that purported suffering of a 
chronic condition did not relieve the claimant of the burden 
of providing a medical nexus as required under 38 C.F.R. 
§ 3.303, and the holding in Savage v. Gober, supra.  The same 
holds true for the veteran in this case because, he has 
continually reported having had seizures during and since 
service separation, but he has not provided the medical nexus 
showing the same.  Id.  

Until the veteran presents competent medical evidence to 
provide a relationship between a current disability and 
either an inservice injury or continuous symptomatology, the 
claim cannot be considered well grounded.  Id.  The veteran 
has been advised of the need to submit competent medical 
evidence of a current disorder and relating the claimed 
disorder to service.  Consequently, the Board concludes that 
the veteran was furnished with documents which explained to 
him the evidence necessary to support his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, the 
claim is denied as not being well grounded.  



Increased Rating

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claim for an 
increased evaluation is well grounded and adequately 
developed.  This finding is partly based on the veteran's 
evidentiary assertion that his service-connected head scar 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

The veteran's head scar disability is currently rated as 
noncompensable, or at zero percent, under Diagnostic Code 
7805, for other scars.  Other scars are rated on limitation 
of function of part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999). 

Other applicable codes are Diagnostic Code 7800, under which 
scars that are disfiguring to the head, face or neck, are 
assigned a zero percent evaluation if slight, and a 10 
percent evaluation if moderate; disfiguring.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  

Superficial scars, that are poorly nourished, with repeated 
ulceration, are rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

Superficial scars, tender and painful on objective 
demonstration are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999) (note:  The 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement).  

The Court, in a case including a related issue for scars, 
held that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  Esteban v. Brown, 6 
Vet. App. 259 (1994)  For determining whether a separate 
rating is appropriate, the critical element is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other.  Id.  

The Court has held that, at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected head scar disability.  

In a December 1994 rating decision, service connection was 
granted for laceration to the head, as the evidence showed 
onset of the condition during military service.  The RO 
determined residual disability based on scars, and noted that 
the veteran sustained a laceration on his head in August 
1978.  There was a 9 to 10 centimeter gash on his skull.  
There was no loss of consciousness and no evidence of any 
further treatment or complaints regarding that injury while 
he was on active duty.  The RO assigned a zero percent 
rating, and the veteran disagreed with the rating assigned in 
a January 1995 rating decision.  The noncompensable rating 
was continued in a June 1995 rating decision, because there 
was no evidence showing that the scar was poorly nourished, 
unhealed or subject to episodes of repeated ulceration.  

VA outpatient treatment records from 1993 to 1998, reveal no 
treatment or complaints necessarily related to the scar.  The 
records do show the veteran's reported history of head 
injuries, and presumably the residuals therein, on the number 
of occasions while he was being seen and treated for other 
ailments. 

At his February 1998 personal hearing, the veteran testified 
that his scar was the result of Vietnam injuries and several 
subsequent automobile accidents.  He said that the scar is 
always red and irritated and that, at times, there was pieces 
of shrapnel which came out of the scar.  He described the 
scar area as very sensitive, and painful; especially in the 
summer when he was in the sun.  He said that he took Tylenol 
for the pain and tenderness, and that the pain and tenderness 
came and went.   

In April 1998, the veteran was seen at VA for examination for 
scars.  By history, the veteran stated that in 1969, a rocket 
struck the small boat he was on while in Vietnam and he 
sustained extensive shrapnel debris to his right side of his 
head.  He was subsequently in two motor vehicle accidents in 
which he sustained a laceration over the front of his scalp, 
and another accident when he sustained a laceration to his 
cheek bone.  The veteran reported that he had itching and 
discomfort over the area of scars with sun exposure.  He also 
felt that approximately twice a year he had small metal 
fragments working themselves from underneath the skin 
throughout the scars.  The examiner noted that at the time of 
examination, the veteran denied any chronic erythema or 
drainage; and that he denied any significant pain.  

Physical examination revealed that the veteran had a well-
healed 3 centimeter laceration over the lateral aspect of his 
right forehead.  It was described as non-tender and well 
healed as well as freely mobile.  There was no hypertrophy or 
discoloration.  He also had a scar over the front of his 
scalp.  That was entirely covered by hair.  There was no 
abnormality palpated.  There was no significant area of 
tenderness, according to the examiner.  He had several small 
areas of scarring over the lateral aspect of his head, 
however, that was almost in appearance to inspection and the 
scars certainly appeared to be well healed without evidence 
of erythema or irritation at that time.  The examiner 
recommended medical photography to document the extent of the 
scars.  Corresponding photographs were taken, and they 
purportedly depict the veteran's right side of head, above 
the right eyebrow with a scar, which looked well healed as 
described by the examiner.  

The Board has reviewed the evidence of record, and determines 
that an increased evaluation is not warranted at this time.  
The veteran's testimony, which is presumed to be credible, is 
outweighed by the objective medical evidence of record.  
While the veteran testified at his personal hearing of having 
a painful and tender head scar, for which he needs to take 
medication, objective evidence reveals a nontender and well 
healed scar without evidence of erythema or irritation, and, 
a denial of any significant pain by the veteran when 
reporting his symptomatology to the VA examiner in April 
1998.  Based on this type of disability picture, the veteran, 
therefore, cannot receive a compensable evaluation under any 
of the diagnostic criteria mentioned above.  Specifically, a 
disfiguring scar to the face is not shown because, as 
described by the VA examiner in April 1998, and as depicted 
in the corresponding photographs, the disfigurement is no 
more than slight, which warrants a zero percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805.  A 
superficial scar, tender and painful is not shown on 
objective demonstration in this instance, only by the 
veteran's subjective testimony; and a superficial scar, that 
is poorly nourished, with repeated ulceration, is certainly 
not shown in the veteran's case.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  

Second, while the veteran took issue with the initial rating 
assigned following the grant of service connection, an 
evaluation in terms of a separate rating for separate periods 
(a practice known as "staged" ratings) is unwarranted in 
this instance because the veteran is not entitled to a 
compensable rating at any time following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. at 126-127.  

Also, on the merits, the clear weight of the probative 
evidence is against the claim, and thus the benefit of the 
doubt doctrine is not for application.  That is, the 
applicability of the reasonable doubt doctrine, in which the 
benefit of the doubt is resolved in the veteran's favor when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, is unwarranted because the 
evidence is not in equipoise.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.  



ORDER

Service connection for a seizure disorder is denied.

A compensable evaluation for residuals of a head scar is 
denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

